Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business/Financial Editors: Westport Reports First Quarter Fiscal 2011 Financial Results - First Quarter Revenues Increase 17% Year Over Year - VANCOUVER, Aug. 4 /CNW/ - Westport Innovations Inc. (TSX:WPT / NASDAQ:WPRT), a global leader in alternative fuel, low-emissions transportation technologies, today reported financial results for the first quarter of fiscal 2011 ended June 30, 2010 and provided an update on operations. All figures are in U.S. dollars unless otherwise stated. "Revenue growth strengthens and we continue to see strong interest in our products in markets around the world," said David Demers, Westport's CEO. "Outside of our financial performance, Westport has made several transformative announcements in recent weeks, and we are seeing new government support for natural gas as a transportation fuel in several jurisdictions. We have acquired 100% of our joint venture, Juniper Engines, and also 100% of our former joint venture partner OMVL of Italy. We completed the official formation of our joint venture with Weichai, in China. We have concluded supply agreements with Delphi Diesel Systems and a new global development and commercialization partnership with Volvo Power Train in Sweden. As a result of these announcements, we will expand our global product coverage, significantly increasing our revenue opportunities and reducing our R&D risk through cost recovery from our partners. Our new global partnerships and agreements, the restructuring of our Juniper venture, and our improvements in production capabilities have helped solidify our position as a technology leader in a growing market for clean, domestically produced, alternative fuel transportation solutions." First Quarter Financial and Business Highlights - Reported consolidated revenues of $25.5 million for the quarter ended June 30, 2010 compared to $21.8 million for the same period last year, an increase of 17%. - Reported net loss of $8.1 million ($0.21 loss per share) for the period ending June 30, 2010 compared to a net loss of $7.9 million ($0.25 loss per share) for the same period last year. - Reported cash and short term investments balance as at June 30, 2010 of $98.3 million compared to $104.2 million as at March 31, 2010. - Generated $9.4 million in cash from the exercise of warrants previously issued to Industry Canada, a department of the Government of Canada as well as warrants previously issued through a financing with Mackie Research Capital Corporation, formerly J.F. Mackie & Company. - Reached high volume scale production capability in a deal with Delphi Automotive Systems LLC to supply Westport's proprietary heavy-duty (HD) fuel injectors. - Named one of Canada's "50 Most Socially Responsible Corporations" in a joint Jantzi Research-Maclean's magazine report. - Added to the S&P/TSX Composite Index. First Quarter Fiscal Year 2011 Financial Results in Detail Westport's consolidated revenues for the three months ended June 30, 2010 were $25.5 million, an increase of $3.7 million, or 17%, from $21.8 million for the three months ended June 30, 2009. Cummins Westport (CWI) product revenue for the first fiscal quarter of 2011 was up $2.8 million to $18.4 million as a result of higher shipments of the ISL G engines in North America, from 608 units in the first quarter of fiscal 2010 to 724 units in the current quarter. CWI parts revenue for the three months ended June 30, 2010 increased by $1.1 million compared to the prior year period due to an increase of engines in service. Non-CWI product revenue for the three months ended June 30, 2010 declined to $0.5 million with 6 Westport HD Systems shipped compared to $1.2 million with 14 HD Systems shipped in the prior year period. This decline is primarily due to the completion of the Clean Trucks Program at the Ports of Long Beach and Los Angeles and the required change to 2010 U.S. EPA certification for new production for other markets. Certification was received in late June 2010. Lower HD system shipments was offset by higher HD component and parts revenue, which increased from $0.2 million to $0.7 million for the quarter ended June 30, 2010. This increase includes $0.2 million from shipments to third parties by BTIC Westport Inc. (BWI) and $0.5 million from
